Citation Nr: 1715858	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased (compensable) disability rating for residuals, including scars, of a stab wound and exploratory laparotomy of the abdomen.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. In that rating decision, the RO continued a 0 percent, noncompensable disability rating for residuals, including scars, of a stab wound and laparotomy of the abdomen.

In February 2012 the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In April 2012 and again in November 2015 the Board remanded to the RO for additional action the issue of the rating for abdominal stab wound and laparotomy residuals.


FINDING OF FACT

Residuals to a stab wound and a laparotomy of the Veteran's abdomen include  linear scars that have been sensitive but not painful, unstable, or disabling.


CONCLUSION OF LAW

Residuals, including scars, of a stab wound and a laparotomy of the abdomen have not met or approached the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2006 through 2012. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the February 2012 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. In the 2012 and 2015 Board remands the Board instructed the RO to seek and, if possible, obtain records of treatment the Veteran received directly after he sustained a stab wound to the abdomen during service. The RO requested records of treatment of the Veteran in Vietnam, Japan, and the United States. The RO documented the requests and the negative responses to those requests. The RO substantially fulfilled the instructions in the Board remands. The examination reports and other assembled records are adequate and sufficient to reach decisions on the rating issue on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Abdominal Wound Residuals

The Veteran reports worsening of the residuals of an abdominal stab wound and resulting exploratory surgery during his service. He seeks a higher, compensable disability rating.

During the Veteran's service in Vietnam, in January 1969, an enemy prisoner stabbed the Veteran, using a knife. The Veteran sustained multiple wounds in his left arm and one wound in his abdomen. He underwent exploratory laparotomy surgery, in which a physician made an incision, separate from the stab wound, to look for internal injuries from the stabbing.

At the Veteran's separation from service he sought service connection and compensation for residuals of his arm and abdomen injuries. An RO granted service connection for residuals of the wounds in both areas. The RO described the abdominal residuals as a scar of the abdomen. The RO assigned a 0 percent, noncompensable disability rating.

In April 2006 the Veteran submitted a claim for an increased disability rating for his left arm and hand disability. In rating decisions in 2007 the RO continued the 0 percent rating for his abdominal scar. He appealed those decisions. In a March 2008 statement he indicated that his service-connected disabilities had worsened, and that the area of the surgical incision was sensitive.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under the rating schedule, scars that are not on the head, face, or neck, and that are nonlinear, are assigned ratings based on whether the scars are deep or superficial and based on the area of the scars. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802. Scars that are unstable or painful are rated at 30 percent if there are five or more such scars, 20 percent if there are three or four, and 10 percent if there are one or two. 38 C.F.R. § 4.118, Diagnostic Code 7804. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1). Linear scars are to be assigned a rating under an appropriate diagnostic code for any disabling effects not considered in a rating provided under Diagnostic Codes 7800 to 7804. 38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran's claims file contains some medical treatment and examination records from his service. The assembled records appear to be incomplete. In response to remand instructions from the Board, the RO requested additional records, including records from the specific facilities in Vietnam, Japan, and the United States where the Veteran received treatment in the days and weeks after he sustained stab wounds. The repositories for records from those facilities responded that no further records for the Veteran were available. The records that are available, however, provide some information about the effects and residuals of the abdominal stab wound.

Service treatment records that are in the Veteran's file include a May 1969 report of treatment from January 18 to May 21, 1969, at the Naval Hospital at Great Lakes, Illinois. The reporting clinician wrote that on January 4, 1969, in Vietnam, a prisoner using a pilot survival knife stabbed the Veteran in the abdomen and left arm. The clinician stated, "Exploratory laparotomy performed the date of injury was negative." The clinician reported that on admission to Great Lakes on January 18 the Veteran had "a healed midline recent abdominal incision." While there he underwent treatment, including surgery, on his left hand and arm. The clinician listed discharge diagnoses of stab wounds of the abdomen and left arm and traumatic neuropathy of the left radial nerve. On the reports of medical history and examination of the Veteran in December 1969, for separation from service, it was noted that he sustained a stab wound to the abdomen in Vietnam, and that there were no sequelae except occasional cramps. The examiner reported a healed twelve inch surgical scar on the Veteran's abdomen.

On VA examination in May 1970 it was noted that the Veteran sustained stab wounds of the abdomen and left arm in Vietnam in January 1969. He stated that an abdominal operation was performed the same day of the injury, and that he was told that a small hole in the small bowel was found and was closed. He denied any history of abdominal cramps, vomiting, diarrhea, hematemesis, melena, or weight loss. He described ongoing disability in his left arm and hand. The examination report contains a description of the scars on his left arm but no description of the area of the stab wound and the surgical incision on his abdomen.

Records of VA treatment of the Veteran in 2005 through 2009 reflect the history of the abdominal stab wound and laparotomy in service, but do not reflect any complaints involving his abdomen. In September 2007 his abdomen was nontender.

In a March 2008 statement the Veteran asserted that his service-connected disabilities had worsened. He reported that the scar from the surgical incision was sensitive. He stated that the sensitivity of the scar made it necessary for a belt to be soft and not tight to be tolerable, and made it impossible to wear a tool belt.

In February 2012, in conjunction with a claim for Social Security disability benefits, the Veteran reported having lower abdominal pain that was worse with lifting. He related a history of two hernias, stab wounds, reconstructive surgery, and painful scars. 

In a February 2012 statement the Veteran wrote that when he was stabbed during service the knife penetrated into his intestines. He reported that in the exploratory surgery to examine his intestines a long incision was made. He stated that the surgical incision healed as a wide scar that was quite painful.

In the February 2012 Board hearing the Veteran reported that on his abdomen he had a scar from the knife wound and a second scar from the exploratory surgery. He stated that the surgical scar pulled through the stitches and became wide, and that the wide portion of that scar was painful. He related that the painful part of the scar made it difficult to wear jeans and impossible to wear a tool belt. He reported that the painful scars made him unable to do some forms of exercise. He indicated that he had increased pain in the scar after rigorous physical activity. He stated that when lifting objects he had to favor his right side to avoid putting pressure on the stab and surgical scars.

The Veteran had a disability examination in February 2012 by private physician E. A. T., M.D. The Veteran reported that during service he was stabbed in the abdomen and underwent exploratory surgery to check his intestines. He indicated that he was unsure whether that history was related to his present small left hernia and large right hernia. He related having increased abdominal pain with increased internal abdominal pressure. He reported that he also had several adhesions from the old abdominal surgery that caused pain. Dr. T. reported that the Veteran's abdomen was soft, nontender, and nondistended.

Later in February 2012 the Veteran underwent private surgery to repair bilateral inguinal hernias. 

The Veteran saw private physician D. R. C., M.D., in October 2012. The Veteran reported that scars both on his abdomen and on his left wrist were red and sometimes painful and peeling. Dr. C. measured his scars and filled out a questionnaire. He indicated that, among the trunk and extremity scars, three were painful and two were unstable, with periodic peeling. He described the abdominal surgery and stab wound scars as linear. He measured them as 19 centimeters (cm) and 4 cm long respectively.

In an October 2012 statement the Veteran contended that the stab wound and the surgical incision in his abdomen during service caused weakening of his abdominal muscle wall and eventually allowed the development of bilateral inguinal hernias. He noted that he had undergone surgical repair of the hernias.

On VA examination in February 2013, the Veteran reported that a couple of years before the 2013 examination he noticed bulges in each side of his groin, and that these were diagnosed as inguinal hernias. The examiner reported having reviewed the Veteran's claims file. The examiner found that the Veteran had been diagnosed with inguinal hernia in about 2011 and had undergone surgical hernia repair in 2012. In the February 2013 examination no left or right inguinal hernia was detected. Scars related to bilateral hernia repair were not painful or unstable. The examiner expressed the opinion that it is less likely than not that the bilateral inguinal hernias were caused by, aggravated by, or otherwise related to the stab wound or the exploratory surgery during service. She explained that records from service showed healing of the abdominal stab wound and surgical incision during service. She opined that there is no anatomic or pathophysiologic mechanism by which the stab wound or laparotomy wound would induce abdominal wall muscle weakness and lead to the inguinal hernias.

On VA examination in January 2017 the examiner observed on the Veteran's lower abdomen a 23 cm by 0.3 cm linear vertical laparotomy scar and an 8 cm by 0.3 cm linear stab wound scar. Both of those scars were the same color as the surrounding skin, were well-healed, had no depression or elevation, had no adherence to underlying tissue, and were nontender to direct palpation. Left and right inguinal hernia scars were well-healed, nontender, and just perceptible. No incisional hernias were found after tensing of the abdomen. The abdomen was nontender. The examiner opined that both the stab wound and the laparotomy incision had healed completely, with no residual.

The Veteran contends that his service-connected abdominal stab wound and laparotomy weakened his abdominal muscles and led to the bilateral inguinal hernias that were found around 2011 and repaired in 2012. The VA physician who reviewed his file and examined him in 2013 persuasively explained her opinion that it is less likely than not that the service-connected wound and incision led to the inguinal hernias. The greater persuasive weight of the evidence is against the inguinal hernias being manifestations of the service-connected wound and surgery.

The scars from the Veteran's abdominal stab wound and laparotomy are linear, so Diagnostic Codes 7801 and 7802 do not apply to evaluating those scars. In March 2008, and on multiple occasions in 2012, the Veteran reported that those scars were sensitive or painful. When clinicians examined his abdomen, however, in September 2007, February 2012, February 2013, and January 2017, they found that his abdomen, an area that includes the scars from the stab wound and the laparotomy, was nontender. In October 2012 the Veteran told Dr. C. that his abdomen and arm scars sometimes were unstable, with periodic peeling. Dr. C. found that two abdomen and arm scars were unstable, but he did not specify whether either or both of the unstable scars were on the abdomen, as opposed to the arm. Considering the February 2013 VA examination finding that the abdominal scars were not unstable, it appears more likely that the scars that were unstable a few months earlier were on the arm. The Veteran has indicated that the abdominal stab wound and laparotomy scars are sensitive, painful, and unstable. Considering, however, clinical observations that those scars and surrounding areas were nontender and not unstable, the preponderance of the evidence indicates that any sensitivity has not risen to the level of painfulness, and any occasional peeling has not risen to the level of instability, with frequent loss of skin covering. Those scars thus have not had manifestations that meet the criteria for a compensable rating under Diagnostic Code 7804.

The Veteran reports that sensitivity of the linear stab wound and laparotomy scars makes it uncomfortable to wear some types of pants or belts, and makes it impossibly uncomfortable to wear a tool belt. The discomfort the scars produce does not rise to the level of a disability. The scars thus do not produce any disabling effects such as wound warrant a compensable rating under Diagnostic Code 7805.

In summary, as the abdominal stab wound and laparotomy scars did not lead to the inguinal hernias, as they are linear, as they have not been painful or unstable, and as they have not produced disabling effects, they have not met or closely approached the rating schedule criteria for a compensable rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

Residuals of the Veteran's abdominal stab wound and laparotomy have not required frequent hospitalizations. Sensitivity residual to that wound and surgery made him unable to wear a tool belt in his work in construction, but did not markedly interfere with his employment. The rating criteria appropriately address the residual effects. Therefore, it is not necessary to refer the issue of ratings for those residuals for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran directly raised the issue of unemployability, in a February 2007 claim for a total disability rating based on individual unemployability (TDIU). In November 2015 the Board granted a TDIU.


ORDER

Entitlement to a compensable disability rating for residuals, including scars, of a stab wound and an exploratory laparotomy of the abdomen is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


